Citation Nr: 0826810	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-35 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
diabetes mellitus type II with peripheral neuropathy and 
erectile dysfunction, evaluated as 10 percent disabling prior 
to May 26, 2006.

2.  Entitlement to an increased initial evaluation for 
diabetes mellitus type II with peripheral neuropathy and 
erectile dysfunction, evaluated as 20 percent disabling from 
May 26, 2006.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefit sought on appeal.  The veteran, who 
had active service from January 1969 to September 1970, 
appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  



FINDINGS OF FACT

1.  Prior to May 26, 2006, the veteran's diabetes mellitus 
did not require insulin and a restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet.  

2.  After May 26, 2006, the veteran's diabetes mellitus did 
not require the use of insulin, restricted diet, and the 
regulation of activities.



CONCLUSIONS OF LAW

1.  Prior to May 26, 2006, the criteria for an initial 
evaluation in excess of 10 percent for diabetes mellitus type 
II with peripheral neuropathy and erectile dysfunction had 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 
7913 (2007).

2.  From May 26, 2006, the criteria for an initial evaluation 
in excess of 20 percent for diabetes mellitus type II with 
peripheral neuropathy and erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in October 2005, December 2007, and April 
2008.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Court has also indicated that 
in a claim for a higher initial evaluation after the claim 
for service connection has been substantiated and allowed, as 
is the situation in this case, that further notice is not 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) as 
indicated under the facts and circumstances in this case.  
The veteran and his representatives have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and the duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluations 
assigned for his diabetes mellitus before and after May 26, 
2006 do not accurately reflect the severity of that 
disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

By way of background, a February 2006 rating decision granted 
service connection for the veteran's diabetes mellitus type 
II with early peripheral neuropathy and erectile dysfunction 
and assigned a 10 percent disabling evaluation under 
Diagnostic Code 7913.  The 10 percent evaluation remained 
effective until a December 2007 rating decision increased the 
evaluation to 20 percent disabling, effective May 26, 2006.  

Diagnostic Code 7913 provides that diabetes mellitus that is 
manageable by restricted diet only warrants a 10 percent 
evaluation.  If requiring the use insulin and a restricted 
diet, or the use of an oral hypoglycemic agent and a 
restricted diet, diabetes mellitus warrants a 20 percent 
evaluation.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities warrants a 40 percent 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The evidence in this matter consists primarily of private 
medical records and a VA examination.  The veteran also 
submitted statements in support of his appeal.

A February 2004 private medical record noted that the veteran 
had high blood sugar.  The examiner advised him to exercise 
more often and to lose weight.  A subsequent February 2004 
private medical record reported test results indicating that 
the veteran's fasting glucose level was 144 mg/dL.  The 
examiner discussed healthy eating and exercise options with 
the veteran. An October 2004 private medical record listed 
the problem being evaluated as possible diabetes.  The 
examiner's assessment was elevated blood sugar.  A November 
2004 private medical record reported that the veteran had 
been newly diagnosed with diabetes.  The examiner suggested 
lifestyle modification and provided educational information.  
No insulin or oral hypoglycemics were prescribed.

A June 2005 private medical record stated that the veteran 
had diabetes with neuropathy due to diabetes.  The assessment 
was that the diabetes was under control.  A subsequent June 
2005 private medical record listed the veteran's prescribed 
medications as lovastatin, lisinopril, hydrocholorothiazide, 
an epipen, and aspirin.  A June 2005 letter from the 
veteran's doctor indicated that he was diagnosed with type 2 
diabetes and was under the doctor's care.

A November 2005 VA examination noted that the veteran stated 
that his diabetes was being treated with diet at that point 
and that he was not taking medications to treat it.  A 
laboratory test measured his glucose at 163.  The diagnosis 
was type II diabetes, presumed due to Agent Orange exposure 
in Vietnam.  The examination also noted that it was more 
likely than not that the veteran had early peripheral 
neuropathy and erectile dysfunction due to his diabetes.

A January 2006 letter from a private medical doctor indicated 
that the veteran had uncontrolled diabetes.  The letter 
reported that a fasting glucose blood test, performed the 
same month, showed a reading of 165 mg/dL.  The letter asked 
the veteran to make an appointment to discuss and manage his 
diabetes.  

A February 2006 letter from the veteran stated that the 
author of the January 2006 letter was now his treating 
physician.  He said that he had been prescribed medication 
for his diabetes and included a warning label for Metformin 
500 mg, an oral hypoglycemic agent, with the letter.  The 
warning label included the veteran's name and a prescription 
number, but did not include other identifying information, 
such as a date, the name of a pharmacy, the name of a 
prescribing doctor, the quantity dispensed, or information 
regarding the frequency of use.

A March 2006 Notice of Disagreement reported that the veteran 
was taking Metformin 500 mg twice daily and was on a 
restricted diet.  A copy of the warning label included with 
the February 2006 letter was also included with the Notice of 
Disagreement.  

An October 2006 private medical record listed the 
prescriptions prescribed by the veteran's treating physician 
between November 2005 and October 2006.  The list indicated 
that Metformin was first prescribed on May 26, 2006.  

In determining whether the veteran is entitled to a higher 
diagnostic rating than 10 percent, effective prior to May 26, 
2006, the Board is required to examine the evidence submitted 
and determine the probative value of each piece of evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The 
veteran submitted warning labels for Metformin in February 
2006 and March 2006, and informed the RO that he was taking 
this medication at the time.  However, the medical evidence 
in the record, specifically the October 2006 private medical 
record listing the veteran's prescriptions, recorded that he 
was first prescribed Metformin by his treating physician on 
May 26, 2006.  

In weighing the evidence, the Board finds that the warning 
labels do not contain sufficient information indicating that 
the veteran had been prescribed the medication at the time 
they were printed or submitted.  The labels do not include 
the name of the pharmacy where they were printed, the date on 
which the prescription was filled, or the quantity dispensed.  
By contrast, the October 2006 medical record is more 
detailed, containing the name of the prescribing doctor, the 
date prescribed, the number of refills, and the frequency of 
dosage.  As such, the Board finds that the October 2006 
medical record has more probative value than the warning 
labels in determining when the veteran was first prescribed 
Metformin.  Because the evidence does not indicate that the 
veteran took either insulin or an oral hypoglycemic agent, 
requirements for the next higher 20 percent rating under 
Diagnostic Code 7913, until May 26, 2006, the Board finds 
that the veteran is not entitled to a rating in excess of 10 
percent prior to that date.   

The evidence reflects that the veteran has used oral 
hypoglycemic agents and a restricted diet to treat his 
diabetes mellitus since May 26, 2006, thereby meeting the 
criteria for the current 20 percent rating.  The Board notes 
that the record contains no evidence indicating that the 
treatment of the veteran's diabetes mellitus has required the 
use of insulin or any particular regulation of activities, 
the criteria for the next higher 40 percent rating.  As such, 
the veteran's claim for an increased evaluation for his 
diabetes mellitus disorder is denied.  

The determination of whether a claimant is entitled to an 
extraschedular rating under § 38 C.F.R. 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008)  

In this instance, the veteran's diabetes symptomatology is 
adequately and specifically contemplated by Diagnostic Code 
7913.  The veteran currently has diabetes mellitus controlled 
by the use of an oral hypoglycemic agent and a medically 
restricted diet, as noted in the criteria for a 20 percent 
rating under Diagnostic Code 7913.  Also, the record contains 
no evidence indicating that the condition has caused marked 
interference with the veteran's employment or frequent 
periods of hospitalization.  Therefore, in the absence of 
evidence of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321.


ORDER

An initial evaluation in excess of 10 percent prior to May 
26, 2006 for diabetes mellitus type II with peripheral 
neuropathy and erectile dysfunction is denied.

An initial evaluation in excess of 20 percent from May 26, 
2006 for diabetes mellitus type II with peripheral neuropathy 
and erectile dysfunction is denied.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


